REASONS FOR ALLOWANCE
Claims 1-8 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 07/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,868,598 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 

 Response to Arguments
With respect to Terminal Disclaimer filed on 07/19/2022, Double Patenting rejection of claims 1-8 has been withdrawn.

Allowable Subject Matter
Claims 1-8 are allowed.
Examiner notes that the cited limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone.
The following is an examiner’s statement of reasons for allowance:
As per claims 1-8, the cited prior art, either alone or in combination, fails to teach the claimed features of:
a monitor which, in operation, displays a first pattern indicating a radiation direction and a reception quality of the selected first radio wave, and a second pattern indicating a radiation direction of one of the first radio waves other than the selected first radio wave, 
wherein the first pattern is different from the second pattern, 
wherein the monitor, in operation, displays the first pattern and the second pattern using a circle sector that is divided at a center angle portion of the circle sector by a predetermined angle into a plurality of circular sectors and each of the circular sectors is divided in a radial direction into a plurality of divided areas, and 
wherein the monitor, in operation, displays the center angle portion of the circle sector with a color or a pattern, and does not display the first pattern and the second pattern while the first antenna circuit performs the beamforming process.
 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796.  The examiner can normally be reached on Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        
/K. J./
Examiner, Art Unit 2464